--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



DISTRIBUTION AND LICENSE AGREEMENT
 
This Distribution and License Agreement (this “Agreement”) is made effective
May 28, 2009 (the “Effective Date”) by and between RemoteMDx, Inc., a Utah
corporation (“Licensor”), and euromicron AG, a German corporation
(“Licensee”).  Licensor and Licensee may be referred to herein as a “party” or
together as the “parties.”
 
WHEREAS, Licensor holds all rights in certain patents (as defined below, the
“Patents”) and other intellectual property and has the right to grant the
licenses contemplated by this Agreement;
 
WHEREAS, Licensor, under the Patents, has developed and holds all rights
necessary to manufacture, market and distribute a GPS-based tracking device used
by law enforcement agencies and commonly known as TrackerPAL (as defined below,
the “RemoteMDx Product”);
 
WHEREAS, concurrently with this Agreement, Licensee has agreed to purchase
certain securities from Licensor pursuant to that Securities Purchase Agreement
dated as of May 28, 2009 (the “Securities Purchase Agreement”), and Licensor has
agreed to issue and sell such securities;
 
WHEREAS, concurrently with this Agreement, Licensee has entered into a separate
Distribution and License Agreement with Volu-Sol Reagents Corporation
(“Volu-Sol”) dated as of May 28, 2009 (the “Volu-Sol Agreement”) to distribute a
certain GPS-based tracking device to be developed for use in the health-care
industry;
 
WHEREAS, Licensor desires to grant to Licensee, and Licensee desires to accept,
an exclusive license to manufacture, market and distribute the RemoteMDx
Product  in the Territory (as defined below), subject to the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises set forth in this Agreement, the legal sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
1.           Definitions.
 
.  The following terms when used in this Agreement shall have the meanings set
forth below.
 
1.1.           “Business Day” means any day, other than Saturday or Sunday, on
which commercial banks in the United States of America are open for business.
 
1.2.           “Distributors” has the meaning set forth in Section 2.6.
 
1.3.           “Exercise Date” has the meaning set forth in Section 2.7.
 
1.4.           “Implementation Plan” has the meaning set forth in Section
3.2(c).
 
1.5.           “Intellectual Property Rights” means any and all now known or
hereafter known (a) rights associated with works of authorship throughout the
world, including but not limited to copyrights and moral rights, (b) trademarks,
service marks, trade name and logo rights and similar rights, (c) trade secret
rights and know-how, (d) patent rights, designs, algorithms and other
intellectual property rights, (e) domain names and Internet keywords and (f) all
other intellectual and industrial property rights (of every kind and nature
throughout the world and however designated), whether arising by operation of
law, contract, license, or otherwise, and (g) all registrations, initial
applications, renewals, extensions, continuations, divisions or reissues thereof
now or hereafter in force (including any rights in any of the foregoing).

 
 

--------------------------------------------------------------------------------

 
 
1.6.           “Know How” means the accumulation of skills, processes,
information, experience and documents related to the Licensed Intellectual
Property and needed to enable Licensee, itself or through third-party
sublicensees, to practice the Licensed Intellectual Property to manufacture,
service and sell the RemoteMDx Product, including, but not limited to, any and
all materials, technical information, blueprints, process documents, drawings,
CAD-CAM and other electronic files, supplier lists, specifications, trade
secrets, Know How, techniques, discoveries, processes, procedures, methods,
protocols, designs, diagrams, test results, studies, raw material sources, data,
formulation, production technology and other such materials.
 
1.7.           “Licensed Intellectual Property” means all Intellectual Property
Rights in and to the RemoteMDx Product, including without limitation the
Patents, the Licensed Trademarks, the Product Documentation and any Product
Marketing Materials.
 
1.8.           “Licensed Trademarks” means the trademarks of Licensor set forth
on Exhibit B, as amended from time to time by mutual agreement of Licensor and
Licensee.
 
1.9.           “Licensee Monitoring Center” has the meaning set forth in Section
3.2(b).
 
1.10.         “Local Communications and Customer Service Center” has the meaning
set forth in Section 3.2(a).
 
1.11.         “Milestones” has the meaning set forth in Section 2.7.
 
1.12.         “Modifications” has the meaning set forth in Section 7.5.
 
1.13.         “New Trademarks” means any trademark or trade name, whether
registered or not, created by or licensed to Licensee for use in connection with
the RemoteMDx Product, but New Trademarks excludes Licensed Trademarks.
 
1.14.         “Patents” means all patents used in the design or manufacture of
the RemoteMDx Product and listed on Exhibit A.
 
1.15.         “Product Documentation” means all designs, specifications,
manuals, instructions, drawings and other such work created by Licensor
describing the manufacture and performance of the RemoteMDx Product (including
such materials relating to Software incorporated into the RemoteMDx Product).
 
1.16.         “Product Marketing Materials” has the meaning set forth in Section
2.3.
 
1.17.         “Purchase Order” has the meaning set forth in Section 4.3.
 
 
 

--------------------------------------------------------------------------------

 
 
1.18.         “Qualified Developer” has the meaning set forth in Section 2.4.
 
1.19.         “RemoteMDx Product” means the GPS-based personal tracking system
used by law enforcement agencies to track individuals subject to their
jurisdiction and currently marketed under the trademark TrackerPAL, the Software
incorporated into such product, all improvements, modifications and derivatives
based on such product or Software, and all Intellectual Property Rights in any
of the foregoing, including, without limitation, such rights in the Patents.
 
1.20.         “RemoteMDx Product Warranty” has the meaning set forth in Section
4.17.
 
1.21.         “Software” means the entire software application developed by
Licensor to provide functionality to the RemoteMDx Product and to monitor and
manage the RemoteMDx Product in the form used by Licensor as of the Effective
Date (including all software and firmware incorporated into the RemoteMDx
Product), expressed in a fully compiled or assembled series of instructions in
machine language, which will guide the operation of a processor; modifications
and improvements made thereto by Licensor and commercially released from time to
time; and all documentation, manuals, instructions and other similar work
prepared by Licensor that is reasonably necessary to permit Licensee to operate
the Software in the manner intended, as further described on Exhibit E-1, but
Software does not include Third Party Software.
 
1.22.         “Source Code” means, at any time during the Term, the then-latest
version of the Software expressed in a source or human-readable language, and
all documentation, manuals, instructions and other similar work prepared by
Licensor that is reasonably necessary to permit a skilled programmer to make
changes to the Source Code as contemplated by this Agreement.
 
1.23.         “Start-up Services” means the services provided by Licensor as set
forth on Exhibits D-1, D-2, D-3 and D-4 for the purpose of establishing one or
more Licensee Monitoring Center(s) as further described in Section 3.2(b).
 
1.24.         “Sublicensees” has the meaning set forth in Section 2.6.
 
1.25.         “Supplied Product” has the meaning set forth in Section 4.7.
 
1.26.         “Term” has the meaning set forth in Section 9.1.
 
1.27.         “Territory” means the countries listed on Exhibit C.
 
1.28.         “Third Party Software” means all software licensed by Licensor
from third parties, other than open source software, that is integrated into the
Software or the RemoteMDx Product, as set forth on Exhibit F as the same shall
be updated from time to time and in any event promptly after Licensor obtains
any new Third Party Software.
 
1.29.         “Translated Materials” means documents, Software, training
materials, product materials, scripts, technical documentation and related
information that has been translated by Licensee for use in the Territory.

 
 

--------------------------------------------------------------------------------

 
 
1.30.         “Upgrade” has the meaning set forth in Section 3.4.
 
1.31.         “Warranty Procedures” has the meaning set forth in Section 4.17.
 
2.           License Grants.
 
2.1.           Product License.  Licensor hereby grants to Licensee (including
its present and future affiliates), and Licensee accepts, an exclusive,
sublicensable and transferable (subject to the provisions hereof) license under
the Licensed Intellectual Property to make, have made, market, distribute, sell
and otherwise commercially exploit the RemoteMDx Product in the Territory during
the Term, subject to all the terms and conditions of this Agreement.  As used in
this Agreement, “exclusive” means that Licensor shall not, during the Term, have
any right to make, have made, market, distribute, sell or otherwise commercially
exploit the RemoteMDx Product in the Territory or to authorize any affiliate or
third party to do so.
 
2.2.           Trademark Licenses.
 
(a)           RemoteMDx hereby grants to Licensee (including its present and
future affiliates), and Licensee accepts, an exclusive, sublicensable and
transferable (subject to the provisions hereof) license to use the Licensed
Trademarks in connection with the RemoteMDx Product, Product Marketing Materials
relating to such Product or on related Translated Materials in the Territory,
subject to the terms and conditions of this Agreement.  Licensee may, at its
option, place Licensed Trademarks or New Trademarks, or a combination of the
foregoing, on the RemoteMDx Product.  Notwithstanding the foregoing, RemoteMDx
may use the trademark REMOTEMDX in the Territory for general corporate purposes,
provided that such RemoteMDx Trademark is not used in connection with the
RemoteMDx Product or any product competitive similar to the RemoteMDx
Product.  Licensee acknowledges that Licensed Trademarks used in connection with
RemoteMDx Products may be visible in the Territory through the Internet, and
such display shall not be deemed a breach of this Agreement if Licensor has not
deliberately targeted customers in the Territory for the sale of such products.
 
(b)           Licensee shall comply with Licensor’s policies and guidelines for
use of the Licensed Trademarks, as such policies and guidelines may be issued
and revised from time to time, and Licensee shall comply with proper legal
standards.  The initial or most prominent use of a Licensed Trademark in all
materials shall be followed by the appropriate trademark symbol (® or TM).
Licensee acknowledges that the good will and value of the Licensed Trademarks
and Licensor’s name may be adversely affected unless the RemoteMDx Product,
Product Marketing Materials and Translated Materials that use any Licensed
Trademark meet the quality standards of Licensor.  Upon written request from
either of the Licensor, Licensee shall submit to Licensor for review, within a
commercially reasonable time, samples of requested RemoteMDx Products, Product
Marketing Materials or Translated Materials that make use of the Licensed
Trademarks.  If so requested in writing, Licensee shall make any reasonable
changes to such materials, provided that Licensee shall have no obligation to
cease use of or destroy materials where the use of the Licensed Trademarks does
not vary materially from any trademark use guidelines that are developed by
Licensee and Licensor and where the quality of the materials is reasonably
consistent with the quality of such materials produced by or for Licensor.

 
 

--------------------------------------------------------------------------------

 
 
2.3.           Copyright License.  Promptly after the Effective Date and from
time to time during the Term upon reasonable written request from Licensee,
Licensor shall furnish Licensee with electronic data files of artwork and
information to create materials for use in connection with the marketing,
distribution and sale of the RemoteMDx Product (“Product Marketing
Materials”).  Licensor hereby grants to Licensee (including its present and
future affiliates), and Licensee accepts, under Licensor’s copyrights and other
Intellectual Property Rights relating to the Product Marketing Materials, a
non-exclusive, sublicensable and transferable (subject to the provisions hereof)
right to use, reproduce, prepare derivative works (including translations) of,
display and distribute the Product Marketing Materials in the Territory during
the Term in connection with the RemoteMDx Product.  If Licensor objects in
writing to any versions of the Product Marketing Materials prepared or used by
Licensee, the parties shall cooperate in good faith to resolve Licensor’s
concerns.  Licensee agrees to place such notices on Product Marketing Materials
and translated versions thereof as are reasonably requested by Licensor to
protect its copyrights in such materials and in the Licensed Trademarks used
therein.  Nothing in this Section 2.3 shall prevent or restrict Licensee from
freely creating, distributing or using any marketing materials for RemoteMDx
Products that do not incorporate the Licensed Trademarks and that do not
infringe on Licensor’s copyrights or other Intellectual Property Rights.
 
2.4.           Software License.
 
(a)           Licensor hereby grants to Licensee (including its present and
future affiliates), and Licensee accepts, a non-exclusive, world-wide,
sublicensable and transferable (subject to the provisions hereof) license to
access, distribute, display, host, translate into local languages in the
Territory and otherwise commercially exploit the Software in connection with the
manufacture, marketing, distribution and sale of RemoteMDx Products in the
Territory.  For clarity, monitoring services may be based outside of the
Territory provided such services are directed at RemoteMDx Products in the
Territory.
 
(b)           Licensor grants to Licensee a non-exclusive, non-sublicensable
(except as provided herein) right to use the Source Code to correct, localize,
adapt, revise and update the Source Code, and to compile and distribute object
and executable code versions of the Software based upon such modified Source
Code, provided that (i) Licensee may not disclose any Source Code to any third
party other than a Qualified Developer, and (ii) other than changes to the
Software to localize it to other languages for use in the Territory and to
comply with local requirements, safety listings or other laws or regulations,
Licensee shall obtain Licensor’s consent prior to distributing RemoteMDx
Products including such modifications to any third parties.  Licensee must
strictly protect the Source Code as confidential pursuant to the terms of
Section 10.  Licensee may engage reputable third-party software developers
located inside or outside the Territory who (iii) are subject to written
confidentiality and non-use agreements consistent with this Agreement and (iv)
meet the qualification requirements to be mutually agreed upon or attached
hereto as Exhibit E-2 (each, a “Qualified Developer”) to make permitted
modifications of the Source Code.  Licensor retains the rights to the master
copy of the Source Code.

 
 

--------------------------------------------------------------------------------

 
 
2.5.           Technology Transfer.  Licensor hereby grants to Licensee
(including its present and future affiliates), and Licensee accepts, an
exclusive, sublicensable and transferable (subject to the provisions hereof)
license to the Know How to make, have made, market, distribute, sell and
otherwise commercially exploit the RemoteMDx Product in the Territory during the
Term, subject to all the terms and conditions of this Agreement.  If this
Agreement terminates for any reason prior to the termination of the Volu-Sol
Agreement, the license granted in Sections 2.4 and 2.5 shall survive the
termination of this Agreement, without the requirement of any additional fee or
payment, and shall continue in force until the Volu-Sol Agreement terminates,
including any wind-down period provided therein.
 
2.6.           Sublicenses.  Licensee shall have the right to grant written
sublicenses consistent with the terms of this Agreement to third parties with
the appropriate skills and qualifications to exercise such sublicenses
(“Sublicensees”).  Licensee may appoint third-party distributors, resellers,
dealers and sales representatives for the RemoteMDx Product in the Territory
(“Distributors”).  Licensee shall require each Sublicensee and Distributor to
agree in writing that it will comply with the applicable restrictions of this
Agreement, and shall take commercially reasonable measures to ensure that all
Sublicensees and Distributors comply with such terms.  For purposes of clarity,
Qualified Developers alone are permitted to obtain Source Code or modify the
Software or RemoteMDx Product without Licensor’s prior written consent.
 
2.7.           Milestones; Conversion to Nonexclusive License.
 
(a)           Licensee shall use commercially reasonable efforts to achieve the
following development milestones (the “Milestones”) on or before the second
anniversary of the Effective Date.  Licensee shall, directly or indirectly:
 
i.            prepare a written report describing its market research for the
RemoteMDx Product in the Territory on a regional or country-by-country basis;
 
ii.           establish at least one Local Communications and Customer Service
Center, which provides for monitoring and tracking of in-service devices within
the Territory; and
 
iii.          translate scripts, Software, training materials and technical
documentation for at least one (1) country in the Territory as mutually agreed
upon by the parties.
 
(b)           Licensor acknowledges and agrees that achievement of the
Milestones by Licensee will require the participation and cooperation of
Licensor.  Licensor shall provide all such assistance reasonably
requested.  Without limiting the generality of the previous sentence, Licensor
shall obtain manufacturing certifications for the RemoteMDx Product in a timely
manner and shall establish the technical protocols necessary to host the Local
Communications and Customer Service Center.  Licensor acknowledges and agrees
that if it causes delays that prevent or materially hinder Licensee from
achieving the Milestones, the Exercise Date (as defined below) shall be
equitably extended.

 
 

--------------------------------------------------------------------------------

 
 
(c)           If, by the second anniversary of the Effective Date (unless the
date is extended as provided in Section 2.7(b), the “Exercise Date”), Licensee
has not achieved the Milestones and such failure is not the result of delays by
Licensor, then Licensor shall have the right and option to convert the licenses
granted in Sections 2.1, 2.2 and 2.5 from exclusive to non-exclusive.  Licensor
shall exercise the option granted under this Section 2.7(c) by delivering
written notice to Licensee within ten (10) Business Days after the Exercise
Date.  All other terms and conditions of this Agreement shall continue in force
including, without limitation, the terms and conditions of Sections 5 and 6.
 
(d)           Licensor’s sole and exclusive remedy for Licensee’s failure to
meet the requirements of Section 2.7(a) shall be the option granted in Section
2.7(c).  Licensor acknowledges and agrees that any such failure shall not be
deemed a breach of this Agreement.
 
3.           Licensor’s Services.
 
3.1.           Transfer of Know How.  Within thirty (30) days of the Effective
Date, Licensor shall make available and disclose to Licensee or its designated
representatives all Know How in Licensor’s possession, custody or control.  In
addition, Licensor shall promptly disclose to Licensee all additional Know How
as it becomes available during the Term of the Agreement.
 
3.2.           Establishment of Monitoring Centers; Software.
 
(a)           Licensor shall assist Licensee in the establishment of at least
one Local Communications and Customer Service Center inside the Territory within
two years of the Effective Date.  A “Local Communications and Customer Service
Center” means a locally staffed surveillance operation within the Territory,
which will fully utilize a hosted RemoteMDx monitoring and data center
infrastructure in support of up to 1,000 in-service devices within the
Territory.
 
(b)           Licensor shall provide the Start-up Services to assist Licensee in
the establishment of one or more Licensee Monitoring Center(s) at location(s)
inside or outside the Territory.  A “Licensee Monitoring Center” means a
dedicated monitoring and data center infrastructure under Licensee’s financial
and operational control and responsibility supporting all in-service devices
throughout the Territory.  The first Licensee Monitoring Center will be capable
of supporting the monitoring and tracking of more than 1,000 offenders utilizing
the Licensor Software and Third Party Software in a manner consistent with the
functionality and performance maintained by Licensor in its own monitoring
centers at the time of establishment of the Licensee Monitoring Center.
 
(c)           Within thirty (30) days after Licensee so requests in writing,
Licensor shall deliver to Licensee a detailed implementation plan (the
“Implementation Plan”) that sets forth the tasks and timetables required to have
the first Licensee Monitoring Center operational.  The Licensee Monitoring
Center will be deemed operational when a group of reasonably skilled technicians
selected by Licensee can demonstrate the functionality of the RemoteMDx Product
in a robust test environment suitable to show potential customers that the
system can be operated to meet their reasonable requirements, provided that the
parties may agree in writing to establish more detailed acceptance criteria.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           For the Start-up Services (including, for purposes of clarity, the
services provided by RemoteMDx under the Implementation Plan), Licensee shall
pay Licensor the fees set forth on Exhibit D.
 
3.3.           Software Services.
 
(a)           As part of the Implementation Plan, Licensor shall set forth the
requirements to deliver and install the Software and Third Party Software in
Licensee’s computer environment, including specifications of all hardware
required by Licensee.  Prior to the date on which the Software is to be
delivered and installed, the parties shall agree in writing on the criteria for
testing and demonstrating that the Software is compatible and works with the
RemoteMDx Product in Licensee’s hosted environment.
 
(b)           In addition to any criteria agreed upon by the parties in writing,
Licensor warrants that, at the time the Software is delivered and installed,
such Software, including Third Party Software that is then part of Licensor’s
application, will operate in Licensee’s environment in substantially the same
way as such Software operates in Licensor’s hosted environment.  If the Software
does not meet such standards in Licensee’s hosted environment, Licensor shall,
at its own expense, correct the Software so that it functions according to the
standards provided.  If Licensor is unable to make the required changes,
Licensee may engage its own software developers, subject to the terms and
conditions of this Agreement, to make appropriate fixes to the Software, and
Licensee shall have the right to set off all such reasonable expenses against
payments required to be made by Licensee under this Agreement.
 
3.4.           Upgrades to RemoteMDx Product and Software.  On at least a
quarterly basis, Licensor shall notify Licensee in writing of any upgrades or
modifications to the Software or the RemoteMDx Product developed by Licensor
(directly or indirectly) that have been made available to its own customers
(including any bug-fixes) (each an “Upgrade”).  Licensor shall (a) describe such
Upgrades and their purpose or functionality in detail in such notice, and (b)
without any additional charge to Licensee, provide the Upgrade to Licensee in
the format agreed upon by the parties, so that such Upgrade may be used by
Licensee according to the terms of this Agreement.  Any Upgrade to the RemoteMDx
Product or Software shall be deemed part of the RemoteMDx Product or Software
for purposes of this Agreement.  Licensor reserves the right to modify the
RemoteMDx Product at any time.  Licensee may continue to distribute the prior
version of a RemoteMDx Product but will use reasonable efforts to adopt an
Upgrade when feasible.  If Licensor includes Third Party Software in any
Upgrade, Licensor shall use commercially reasonable efforts to ensure the
interoperability of such Third Party Software with the Software as it then
exists.  
 
3.5.           Additional Assistance.  From time to time, Licensee may request
the services of Licensor for any training, technical support assistance,
marketing assistance, custom development, and other services.  Licensor shall
give reasonable consideration to such requests, and the parties will reasonably
cooperate to agree upon the assistance to be provided by Licensor, subject to
payment as described in Section 3.6.

 
 

--------------------------------------------------------------------------------

 
 
3.6.           Professional Services Rates and Fees.  Except as expressly
provided in this Agreement, Licensee agrees to pay Licensor for any training,
technical support assistance, marketing assistance, custom development, and
other services provided by Licensor to Licensee or its customers under this
Agreement at reasonable rates agreed upon by such parties in writing.  Licensee
agrees to reimburse Licensor for its reasonable travel expenses, provided that
Licensee may adopt reasonable travel policies from time to time regarding
expenses that will be reimbursed.
 
4.             Supply Agreement.
 
4.1.           Manufacture and Supply.  Licensor agrees that it will supply
Licensee with the quantities of RemoteMDx Product when so requested by Licensee
and as agreed upon under a Purchase Order, subject to the terms and conditions
of this Agreement and Licensor’s reasonable inventory limitations.  For purposes
of clarity, nothing in this Section 4 shall be construed to require Licensee to
purchase any RemoteMDx Product from Licensor.
 
4.2.           Sales Forecasts.  Within three (3) months after Licensee places
RemoteMDx Products in service with customers in the Territory, Licensee shall
provide to Licensor a written non-binding forecast for its expected sales of
RemoteMDx Products during the then-following fiscal quarter.  Thereafter, within
sixty (60) days after the beginning of each of Licensee’s fiscal quarters,
Licensee shall deliver to Licensor a non-binding, rolling forecast of its
expected orders for RemoteMDx Products in each of the following two fiscal
quarters.
 
4.3.           Purchase Orders.  Licensee may order RemoteMDx Products by
submitting to Licensor a purchase order that sets forth at minimum (a) a unique
purchase order number, (b) a description of the RemoteMDx Products to be
purchased, including any model number and all necessary technical information
(including the country in the Territory in which the unit will be deployed if
applicable), (c) the quantity of RemoteMDx Products requested, (d) the delivery
address and mode of shipment, (e) the delivery date and (f) the bill-to address
(a “Purchase Order”).  The price for any RemoteMDx Product ordered hereunder
shall be as set forth on Exhibit H attached hereto.  This Agreement shall govern
each Purchase Order, and any conflict or inconsistency between the terms of this
Agreement and a Purchase Order shall be resolved in favor of this Agreement.  No
terms in any Purchase Order that conflict with this Agreement and no additional
or conflicting terms in any acknowledgement or acceptance from Licensor shall
govern.
 
4.4.           Acceptance of Purchase Orders.  Licensor shall notify Licensee
within five (5) Business Days of receipt of any Purchase Order setting forth
either (a) its acceptance of the Purchase Order; or (b) any proposed amendments
to the delivery date and/or quantities of the RemoteMDx Product
ordered.  Licensor shall use commercially reasonable efforts to fulfill
Licensee’s requests for RemoteMDx Product, provided that Licensor may reject a
Purchase Order if Licensee is past due on any undisputed payments owed.  Failure
by Licensor to notify Licensee within five (5) Business Days of receipt of a
Purchase Order shall be deemed acceptance of the Purchase Order by Licensor.

 
 

--------------------------------------------------------------------------------

 
 
4.5.           Lead Times.  Unless otherwise expressly agreed to in writing by
Licensor, Purchase Orders for RemoteMDx Products must allow for at least forty
five (45) days from the date of receipt of the Purchase Order to the date of
requested shipment of such Products, unless the number of units of RemoteMDx
Products under such Purchase Order exceeds 500, in which case the Purchase Order
must allow for at least ninety (90) days from the date of receipt of the
Purchase Order to the date of requested shipment of such Products.
 
4.6.           Cancellations.  A Purchase Order may be canceled, in whole or in
part, upon written notice by Licensee at any time prior to thirty (30) days
before the applicable delivery date(s) specified in the applicable Purchase
Order.  Licensee shall reimburse Licensor for the actual costs incurred by
Licensor that are directly related to the cancelled Purchase Order and that
cannot be mitigated by Licensor within a reasonable time through returns, reuse
or other commercially reasonable measures.  Licensee shall have no right to
cancel a Purchase Order within thirty (30) days of the delivery date specified
in the applicable Purchase Order.  In no event shall Licensee be liable for any
incidental, special, consequential or punitive damages for cancellation of any
Purchase Orders submitted under this Agreement.
 
4.7.           Shipment; Delivery.  Licensor shall ship RemoteMDx Products in
accordance with each binding Purchase Order (each such Product so shipped by
Licensor including any Software included therewith, a “Supplied
Product”).  Unless otherwise expressly agreed by Licensor, all Supplied Product
deliveries shall be made FCA Incoterms 2000, Licensor’s place of shipment, with
shipping costs and insurance paid by Licensee.  Title to Supplied Products shall
pass to Licensee upon full payment for the Supplied Products.  Licensee shall
bear all risk of loss or damage to Supplied Products during transit, and is
responsible for filing any necessary claims with the carrier or insurance
company.  All Supplied Products will be new unless the applicable Purchase Order
expressly states that a Supplied Product is reconditioned, provided that such
reconditioned Supplied Product will remain subject to the RemoteMDx Warranty as
if it were new.
 
4.8.           Inspection; Acceptance.  Notwithstanding any written confirmation
from the supplying party, all Supplied Products supplied hereunder shall be
received by Licensee subject to inspection and performance testing in a
commercially reasonable manner.  Licensee shall have ten (10) Business Days from
the date of receipt of each shipment of the Supplied Products to determine to
its reasonable satisfaction whether the Supplied Products are of the correct
count and conform to the applicable Product Documentation (the “Inspection
Period”).  Licensee’s failure to provide notice of acceptance or rejection
(pursuant to Section 4.9 below) to Licensor prior to the end of the applicable
Inspection Period shall be deemed acceptance.  The acceptance of any Supplied
Product shall in no way limit Licensee’s rights under any warranty or for
indemnification hereunder.

 
 

--------------------------------------------------------------------------------

 
 
4.9.           Rejection.
 
(a)           If Licensee reasonably determines that the Supplied Products do
not conform to the applicable Product Documentation, Licensee may, at its
option, reject the same by giving Licensor written notice thereof by no later
than the close of business on the last day of the applicable Inspection
Period.  Licensee may hold the Supplied Products for Licensor, may require
replacements of non-conforming Supplied Products or may return any rejected
Supplied Products to Licensor for credit for the full price of the rejected
Supplied Product.  If Licensee determines that the Supplied Products are not of
the correct count (excluding a reasonable percentage of excess units shipped by
Licensor as safety stock, as agreed by the parties), Licensee shall promptly
notify Licensor.  If the number of units shipped was excessive, Licensee may at
its option return the excess units at Licensor’s expense.
 
(b)           Licensee shall maintain a safety stock of RemoteMDx Products,
segregated at the premises of Licensee, in an amount to be agreed upon in
writing from time to time by the parties.  All safety stock shall be the
property of Licensor until Licensee elects to take ownership of and pays for
such safety stock.  Until Licensee elects to take ownership of and pay for such
safety stock, Licensor shall own and maintain such safety stock.  If Licensor
made a good faith effort to deliver all the required RemoteMDx Products and the
number of such units nevertheless was insufficient, Licensor shall have an
additional ten (10) Business Days to deliver the shortfall.  Licensor may draw
on any safety stock to satisfy the shortfall.
 
4.10.        Invoices.  Except as expressly provided herein, Licensor shall
invoice Licensee for the Supplied Products price upon shipment of the Supplied
Products under each Purchase Order.
 
4.11.        Payment.
 
(a)           Payment of undisputed amounts for Supplied Products shall be due
thirty (30) days from the date of receipt by Licensee of an invoice, provided,
that if Licensee rejects such Supplied Products pursuant to Section 4.9, and
Licensor thereafter delivers replacement Supplied Products, then payment shall
be due in U.S. dollars for such replacement Supplied Products within thirty (30)
days after receipt by Licensee of the invoice for replacement Supplied Products.
 
(b)           Notwithstanding the payment terms of Section 4.11(a), if Licensee
places a Purchase Order for more than 500 units of RemoteMDx Products and
Licensor’s third-party manufacturers require cash prepayment before beginning
such work, Licensee agrees to pre-pay fifty percent (50%) of the estimated cost
of such order, which shall be due upon Licensor’s acceptance of the Purchase
Order.  Licensor agrees to grant to Licensee a Purchase Money Security Interest
in the pre-paid parts, and to take such actions and deliver such documents as
may be required to perfect such security interest.  Remaining payments under
such Purchase Order will be due and payable according to the provisions of
Section 4.11(a).
 
 
 

--------------------------------------------------------------------------------

 
 
4.12.        Quality Standards.  Supplied Products delivered by Licensor
pursuant to this Agreement shall be of the same quality as like products sold by
Licensor in its usual channels of commerce.  Licensor acknowledges that, unless
expressly agreed in writing, Supplied Products will be manufactured to
electrical, technical and regulatory standards applicable to the country in the
Territory in which such Supplied Product will be deployed.
 
4.13.        Restrictions.  For all Supplied Products, except as expressly
permitted under this Agreement, Licensee shall refrain from doing any of the
following without the prior written consent of Licensor:
 
(a)           removing or altering, or permitting the removal or alteration of,
any patent markings, trademarks, logos, trade dress, service marks, trade names,
corporate names, written notices, serial numbers, labels, tags or other
identifying marks, symbols or legends of Licensor (including the Licensed
Trademarks) or any third party or any legal or other industry mandatory markings
affixed to the Supplied Products or their documentation, packaging or labeling;
or
 
(b)           affixing, or permitting the affixing of, any of Licensee’s (or any
third party’s) trademarks, identifying marks, symbols or legends other than New
Trademarks to the Supplied Products or their packaging, or taking any other
action which may be detrimental to Licensor’s proprietary interests in the
Supplied Products or Licensor’s trademarks, logos, trade dress, service marks,
trade names, domain names, corporate names, patents, copyrights, trade secrets
or any other intellectual property rights used in connection herewith.
 
4.14.        Taxes.  Licensee shall be responsible for all sales, use, excise,
value-added, and other federal, state or local taxes, tariffs, and customs or
import duties, arising out of this Agreement (other than taxes on Licensor’s net
income imposed by the U.S.).
 
4.15.        Records; Audit.  Licensor shall maintain, for two (2) years from
the calendar year in question, adequate records concerning the manufacturing,
packaging and labeling of Supplied Products.  Licensor agrees that Licensee may,
directly or through its auditors or advisors, inspect, review and obtain copies
of such records from Licensor upon reasonable notice and subject to
confidentiality agreements reasonably satisfactory to Licensor for the purposes
of: (a) confirming that Supplied Products were manufactured in compliance with
this Agreement, and (b) that the prices charged to Licensee were calculated
correctly.  Such audits shall occur not more often than once per year (unless
the previous audit disclosed a material underpayment).  If an audit shows
Licensee overpaid for any Supplied Product, Licensor shall promptly pay to
Licensee the amount of the overpayment plus interest of 1% per month (12% APR)
or the highest amount allowed by law, whichever is less, accruing from the date
on which the overpayment occurred.
 
4.16.        Recall.  If either party is required by a governmental authority
(or voluntarily decides) to initiate a recall of any RemoteMDx Product, whether
or not such recall has been requested or ordered by any governmental authority
or agency having jurisdiction over either party, the parties shall cooperate in
good faith to manage the recall and to allocate the costs of the recall.

 
 

--------------------------------------------------------------------------------

 
 
4.17.        Returns.  The parties acknowledge that Licensor provides a limited
manufacturer’s warranty for Supplied Products (the “RemoteMDx Product
Warranty”).  Licensee agrees to pass the RemoteMDx Product Warranty through to
end customers without alteration except as required to comply with local law in
the Territory.  The RemoteMDx Product Warranty in effect as of the Effective
Date is attached hereto as Exhibit G-1.  Within ninety (90) days after the
Effective Date, the parties shall cooperate in good faith to establish
procedures for processing claims by Licensee’s customers against the RemoteMDx
Product Warranty and shall attach such procedures as Exhibit G-2 (the “Warranty
Procedures”)  Licensor shall reimburse Licensee for all its costs relating to
the processing claims against the applicable RemoteMDx Product Warranty (but
not, for purposes of clarity, relating to the process of claims of additional
warranties required by local law in the Territory).  Except as expressly
provided in this Agreement, all sales of Supplied Products by Licensor to
Licensee are final.
 
5.             Obligations of Licensee.
 
5.1.           Due Diligence.  During the Term, Licensee shall use commercially
reasonable, diligent efforts to promote and sell the RemoteMDx Product in the
Territory.  Such efforts will include, without limitation, actively marketing
and selling RemoteMDx Product within the Territory and maintaining adequate
inventories of RemoteMDx Product.
 
5.2.           Selection of Manufacturers.  Licensor acknowledges and agrees
that Licensee, in manufacturing the RemoteMDx Product itself, may source parts
for RemoteMDx Products or have the RemoteMDx Products made outside of the
Territory.  At the request of Licensor, Licensee will reasonably assist in
facilitating discussions between Licensor and Licensee’s manufacturers for
Licensor to purchase RemoteMDx Products from such manufacturer(s) for sale by
Licensor outside of the Territory.  Licensee agrees that Licensor shall be
permitted to purchase from approved manufacturers selected or identified by
Licensee under this Section 5.2.
 
5.3.           No Diversion.  Licensee shall use commercially reasonable efforts
to prevent the diversion of RemoteMDx Products outside of the Territory, and
Licensor shall use commercially reasonable efforts to prevent the diversion of
RemoteMDx Products by other of Licensor’s distributors or sublicensees into the
Territory.  Each party shall notify the other of diversion and take reasonable,
mutually agreed-upon actions.  Notwithstanding the foregoing, the parties agree
that it shall not be deemed a breach of this Agreement if the parties have taken
commercially reasonable efforts to prevent diversion.  Subject to the prior
written consent of Licensor, Licensee may enter into a bulk transaction for the
use of RemoteMDx Products with customers whose operations are substantially
within the Territory and shall permit any such customer to use a portion of the
RemoteMDx Products outside of the Territory.
 
5.4.           Staff.  Licensee will have sufficient technical, sales, and
marketing staff to develop a market for the RemoteMDx Product and to handle
inquiries from potential customers in the Territory regarding the RemoteMDx
Product and be able to respond within a reasonable time to technical support
inquiries and to all sales leads provided by Licensor or others.
 
5.5.           Limited Warranty.  Licensee will ensure that a written limited
warranty, in a form consistent with the RemoteMDx Product Warranty (the
“Licensee Product Warranty”), is provided to each customer in connection with
each sale of a Product unit manufactured by Licensee and bearing a Licensed
Trademark.

 
 

--------------------------------------------------------------------------------

 
 
5.6.           Customer Support.  Except as expressly provided in this Agreement
(including, without limitation, Section 11.3 and the Warranty Procedures),
Licensee will be responsible for and adequately provide all necessary warranty
and after-sales support to customers who purchase RemoteMDx Product from
Licensee, directly or indirectly.
 
6.             Financial Terms.
 
6.1.           Royalties.  In consideration for the rights and licenses granted
by Licensor, Licensee will pay to Licensor each calendar quarter a royalty as
described on Exhibit H attached hereto for each RemoteMDx Product unit during
such quarter that is in service, active and monitored in the Territory, less
credits given to customers because a unit was active and monitored but no longer
in service or other such reason.  Payment shall be made within thirty (30) days
of the end the applicable calendar quarter.  Any amounts not paid within the
stipulated time shall accrue interest at the rate of 1% per month (12% APR) or
the highest rate allowed by law, whichever is less.  Licensee’s payment shall be
accompanied by a report setting forth the number of RemoteMDx Product units
distributed by Licensee during such quarter in each country in the Territory,
and the calculation of royalties due.
 
6.2.           Audit.  Licensee shall maintain, for two (2) years from the
calendar year in question, adequate records concerning the manufacturing and
distribution of RemoteMDx Products (including RemoteMDx Products units in
service but excluding records relating to Licensee’s manufacturing processes) so
that Licensor may determine that the royalties hereunder were accurately
calculated.  Licensee agrees that Licensor may, directly or through its auditors
or advisors, inspect, review and obtain copies of such records from Licensee
upon reasonable notice and subject to confidentiality agreements reasonably
satisfactory to Licensee for the purposes of confirming that the royalties
hereunder were accurately calculated.  Such audits shall occur not more often
than once per year (unless the previous audit disclosed a material
underpayment).  If an audit shows that royalties were underpaid, Licensee shall
promptly pay the amount due plus interest as set forth above.  
 
7.             Intellectual Property.
 
7.1.           Licensed Intellectual Property.  Licensee acknowledges that, as
between Licensee and Licensor, Licensor owns all Intellectual Property Rights in
and to the RemoteMDx Product and the Licensed Intellectual Property.  Licensee
agrees not to contest Licensor’s ownership of such Licensed Intellectual
Property, and Licensee hereby assigns to Licensor any rights it may obtain in
such Licensed Intellectual Property.  All goodwill accrued through such use of
the Licensed Trademarks shall inure exclusively to benefit of
Licensor.  Licensee further acknowledges and agrees that, as between Licensee
and Licensor, Licensor shall retain all copyrights to any Product Marketing
Material modified by Licensee (including, for purposes of clarity, Translated
Works) if such Product Marketing Material or Translated Work includes any
Licensed Trademark, and Licensee hereby assigns to Licensor all its copyrights
in such work.  Except as set forth in the preceding sentence, as between
Licensee and Licensor, Licensee shall own all rights in any of Licensee’s
modifications to the Product Marketing Material, subject to Licensor’s ownership
of the original materials.
 
 
 

--------------------------------------------------------------------------------

 
 
7.2.           Licensee Intellectual Property.  Licensor acknowledges that, as
between Licensee and Licensor, Licensee owns all Intellectual Property Rights in
and to any New Trademarks.  Licensor agree not to contest Licensee’s ownership
of such New Trademarks, unless such New Trademark infringes an existing
trademark held by Licensor.  Except as provided in the previous sentence,
Licensor hereby assigns to Licensee any rights it may obtain in such New
Trademarks.
 
7.3.           No Confusion. Neither party shall adopt, use or register any
words, phrases or symbols which are identical to or confusingly similar to the
other party’s trademarks, logos, trade dress, service marks, domain names, trade
names or corporate names, except as expressly permitted herein.  Neither party
shall register, nor seek to have registered, the other party’s trademarks,
logos, trade dress, service marks, trade names, domain names or corporate
names.  Except as expressly provided in this Agreement, each party shall be
solely responsible for, and may exercise its sole discretion in, deciding
whether to apply for and prosecute applications for registration of its own
trademarks, logos, trade dress, service marks, trade names or corporate names or
domain names in any jurisdiction and whether to maintain any such registrations
therefor.
 
7.4.           Patent Marking.  Licensee shall mark all RemoteMDx Products
manufactured by Licensee (whether directly or through third parties) under the
terms of this Agreement in accordance with the applicable patent marking laws of
any country in the Territory where such RemoteMDx Products are sold.
 
7.5.           Modifications.  The parties agree that all modifications,
translations, and other derivative works of the Software, Source Code, or
Product Documentation by Licensee and its employees and independent contractors
hereunder (collectively, “Modifications”) shall be considered a “work made for
hire” under copyright law, and that all right, title, and interest in such
Modifications is and shall be owned by Licensor.  To the extent such work for
hire doctrine is inapplicable for any reason, in consideration of the rights and
licenses granted to Licensee under this Agreement, Licensee hereby irrevocably
assigns to Licensor any and all of its right, title and interest in and to such
Modifications and agrees to execute any additional documents reasonably
requested by Licensor to evidence Licensor’s ownership of the same.  Licensee
shall enter into written contracts consistent with this Section 7.5 with
employees and independent contractors who undertake Modifications on behalf of
Licensee.  All permitted Modifications created by Licensee or under its
direction shall be subject to the license grant and other terms and conditions
of this Agreement.  On at least a quarterly basis, Licensee will notify Licensor
in writing of any significant Modifications developed by Licensee relating to
the RemoteMDx Product.  Licensee shall (a) describe such Modifications and their
purpose or functionality in detail in such notice, and (b) if reasonably
requested by Licensor, provide the Modification to the requesting Licensor in
the format agreed upon by the parties, without any additional charge to the
requesting Licensor.

 
 

--------------------------------------------------------------------------------

 
 
7.6.           Filings, Maintenance and Renewal.
 
(a)           Because some countries require licensors to register trademarks or
file a copy of this Agreement with a government agency, Licensee shall give
Licensor advance written notice of each particular country in which RemoteMDx
Products bearing a Licensed Trademark will be distributed.  The parties agree to
cooperate with regard to the preparation and filing of any applications,
renewals or other documentation necessary or useful to protect Licensor’s
Intellectual Property Rights in the Licensed Trademarks.
 
(b)           Licensor shall have the primary right to determine whether to file
or maintain registrations for any of its Licensed Trademarks in the
Territory.  The parties shall mutually agree upon the initial registrations to
be made in the Territory, and Licensor agrees to make such registrations at its
own cost, not to exceed $25,000.  Thereafter, Licensee may request that Licensor
maintain registrations for a Licensed Trademark for a country or class in the
Territory, and Licensor shall take such action at Licensor’s expense, provided
that Licensor shall incur no additional expense for initial registrations.  If
Licensor does not wish to make any other initial filing, Licensee may do so at
its own expense; provided, however, that Licensee shall make all such filings
and registrations solely in the name of Licensor or its designee.  Licensor
shall be responsible for all fees related to maintaining
registrations.  Licensee may make renewal filings and deduct the reasonable
out-of-pocket costs actually incurred by Licensee for maintaining registrations
from royalties or other amounts payable to Licensor under this Agreement.
 
(c)           Should local counsel of a party reasonably recommend that Licensee
be appointed as a recorded licensee of Licensor for its Licensed Trademarks in
the Territory because (i) Licensor reasonably determines that such license
should be recorded with the appropriate trademark or customs office as
reasonably necessary to protect Licensor’s rights in its Licensed Trademarks,
then Licensor shall prepare and file the necessary documents subject to
Licensee’s approval, which shall not be unreasonably withheld or delayed; or
(ii) Licensee reasonably determines that such license should be recorded with
the appropriate trademark or customs office as reasonably necessary to protect
Licensee’s ability to enforce its rights in the Territory, Licensor shall
prepare and file the necessary documents on behalf of Licensee.  Licensee agrees
to sign any documents reasonably necessary for Licensor to cause any recordals
to be terminated as to any RemoteMDx Product upon termination of the license
applicable to such Product hereunder.
 
7.7.           Registering Patents in Territory.  Licensor will use its best
efforts to register in each country in the Territory all Patents as promptly as
reasonably practicable.
 
8.             Enforcement and Defense of Infringement Claims.
 
8.1.           Notification.  The parties shall reasonably cooperate in
providing notice to each other in writing (a “Notice of Alleged Infringement”)
if a party becomes aware of any use of a Licensed Intellectual Property in the
Territory which may infringe on the rights therein of Licensor.

 
 

--------------------------------------------------------------------------------

 
 
8.2.           Action by Licensor to Enforce.  Licensor shall have the primary
right, but not the obligation, to determine whether to institute and/or pursue
any proceedings to enforce any rights in the Licensed Intellectual Property, as
well as the right to select counsel.  Licensee shall cooperate, in a
commercially reasonable manner, with Licensor in any such suit, including being
joined as a party with respect to such infringement (and execute any documents
necessary to effectuate the same) if necessary under the applicable rules of
civil procedure to effect standing, and Licensee shall be reimbursed for
reasonably incurred expenses.  Licensor will be solely responsible for the costs
of such action and will retain all recoveries and awards, provided that, prior
to any such litigation, Licensor shall offer to Licensee the option to share
equally the expenses of such action and to share equally any recoveries and
awards.  Notwithstanding any other provision to the contrary, in no event shall
Licensee be required to satisfy or comply with any settlement or other agreement
concerning its use of the Licensed Intellectual Property to which Licensee has
not consented (such consent not to be unreasonably withheld or delayed).  If
Licensor declines in writing to institute or pursue a proceeding under this
Section 8.2, Licensee may undertake such action as provided in Section 8.3 and
Licensee shall be entitled to 100% of any recovery or award in any such action
or proceeding.
 
8.3.           Action by Licensee to Enforce.  If applicable law in any
jurisdiction in the Territory requires that Licensee enforce rights in the
Licensed Intellectual Property against alleged infringers, or if Licensor
declines in writing to enforce its rights in the Licensed Intellectual Property
with respect to the alleged infringement set forth in the Notice of Alleged
Infringement, Licensee shall have the right, but not the obligation, to enforce
such rights with respect to Licensed Intellectual Property subject to any
direction Licensor provides.  Licensor shall cooperate, in a commercially
reasonable manner, with Licensee in any such suit, including granting Licensee
the right to bring suit in Licensor’s name (and execute any documents necessary
to effectuate the same) if necessary under the applicable rules of civil
procedure to effect standing, and Licensor, as appropriate, shall be reimbursed
for reasonably incurred expenses.  Any recoveries and awards in excess of
Licensee’s costs and expenses, to the extent that such recoveries and awards are
related to RemoteMDx Product, shall be allocated equally between Licensee and
Licensor.
 
8.4.           Licensor Defense of Third-Party Claims.  Licensor shall have the
sole right to defend the Licensed Intellectual Property against imitation,
infringement or any claim of prior use.  Licensee shall cooperate, in a
commercially reasonable manner, with Licensor, at Licensor’s reasonable request
and Licensor’s expense, in connection with the defense of any such claim.
 
9.             Term and Termination.
 
9.1.           Term of Agreement.  The initial term of this Agreement shall be
for the period beginning on the Effective Date and continuing six (6) years (the
“Initial Term”).  Thereafter, this Agreement shall automatically renew for two
additional terms of two years each (each such term, a “Renewal Term” and
together with the Initial Term, the “Term”) unless Licensee provides sixty (60)
days’ written notice of its intent to terminate before the end of the Initial
Term or any Renewal Term.  Thereafter, this Agreement may be renewed by mutual
agreement of the parties.  If, as of the first day of any Renewal Term, Licensee
has not established any customers in a country or countries within the
Territory, Licensor may remove such country or countries from the Territory,
upon written notice by Licensor within sixty (60) days of the first day of the
Renewal Term.

 
 

--------------------------------------------------------------------------------

 
 
9.2.           Termination for Cause.  Either party may terminate this Agreement
for a material breach that remains uncured for sixty (60) days after delivery of
written notice of such breach.
 
9.3.           Termination without Cause.  After two (2) years from the
Effective Date, Licensee may terminate this Agreement for any reason upon thirty
(30) days’ notice to Licensor.
 
9.4.           Termination for Insolvency.  If either party files for
bankruptcy, ceases to do business for more than thirty (30) days or is generally
unable to meet its financial obligations, the other party may terminate this
Agreement immediately by providing written notice.
 
9.5.           Effect of Termination.  Upon termination of this Agreement for
any reason, the parties shall have the following rights and obligations:
 
(a)           All licenses granted by Licensor to Licensee shall terminate,
except as necessary to permit Licensee to exercise its rights under Section 9.6
and as expressly provided in Section 2.5;
 
(b)           Each party as a Recipient agrees to return all Confidential
Information received from the Discloser or to certify in writing that such
Confidential Information has been destroyed, except as necessary to permit
Licensee to exercise its rights under Sections 9.6 and 2.5;
 
(c)           Licensee, at its option, may continue to provide service and
support with respect to RemoteMDx Products in service as of the effective date
of termination or placed in service pursuant to Section 9.6(c), for a period of
up to three (3) years after termination of this Agreement, provided, however,
that Licensee continues to pay the applicable royalties in connection with
RemoteMDx Product that remain in service; and
 
(d)           Licensor agrees to repay to Licensee all of its direct, reasonable
expenses for Modifications during Term that are used or repurposed by Licensor
or a subsequent distributor or sublicensee after termination of this Agreement
by paying to Licensee an amount as specified on Exhibit H attached hereto per
day per unit that any product using such Modifications is in service, active and
monitored within the Territory.  The remaining balance owing to Licensee under
this Section 9.5(d) will be due and payable  to Licensee on the third
anniversary of the termination date.
 
9.6.           Termination Inventory.
 
(a)           Within thirty (30) days after the termination of this Agreement,
Licensee shall prepare and deliver to Licensor a written summary of RemoteMDx
Product and Product Marketing Materials remaining in its inventory, including
work in process.
 
(b)           Licensor shall have the option, exercisable within ten (10) days
after receipt of the written inventory received from Licensee, to purchase all
or any portion of RemoteMDx Products for a purchase price equal to Licensee’s
cost.  Licensee shall deliver to Licensor the RemoteMDx Product purchased,
within five (5) days after receipt of notice exercising its option to purchase,
and Licensor shall pay the purchase price within thirty (30) days after receipt
of all items purchased.  Unless otherwise expressly agreed by Licensee, all
RemoteMDx Product deliveries shall be made FCA Incoterms 2000, Licensee’s place
of shipment, with shipping costs and insurance paid by Licensor.  Title to
RemoteMDx Products shall pass to Licensor upon full payment for the RemoteMDx
Products.  Licensor shall bear all risk of loss or damage to RemoteMDx Products
during transit, and is responsible for filing any necessary claims with the
carrier or insurance company.

 
 

--------------------------------------------------------------------------------

 
 
(c)           For a period of one (1) year after the expiration of Licensor’s
option to purchase inventory under this Section 9.6, Licensee may complete work
in process, place finished RemoteMDx Product in service to customers and use all
Product Marketing Materials remaining in inventory, on a non-exclusive basis and
in accordance with all of applicable terms of this Agreement.  Any items in the
inventory, including RemoteMDx Product manufactured by or for Licensee, not sold
and remaining after the selling period provided for in this Section 9.6 shall be
delivered to Licensor, disposed of, or destroyed in accordance with Licensor’s
written instructions.
 
10.           Confidentiality.
 
10.1.        “Confidential Information” means all information disclosed by one
party (the “Discloser”) to any other party (the “Recipient”) (in writing, orally
or in any other form) that is designated, at or before the time of disclosure,
as confidential or that reasonably should be understood by the Recipient to be
confidential, including the Source Code.  Confidential Information does not
include information or material that (a) is now, or hereafter becomes, through
no act or failure to act on the part of the Recipient, generally known or
available; (b) is or was known by the Recipient at or before the time such
information or material was received from the Discloser, as evidenced by a
contemporaneous writing; (c) is furnished to the Recipient by a third party that
is not under an obligation of confidentiality to the Discloser with respect to
such information or material; or (d) is independently developed by the
Recipient, as evidenced by a contemporaneous writing.
 
10.2.        Restrictions on Use.  The Recipient shall hold Confidential
Information in confidence and shall not disclose to third parties or use such
information for any purpose whatsoever other than as necessary in order to
fulfill its obligations or exercise its rights under this Agreement.  The
Recipient shall take all reasonable measures to protect the confidentiality of
the other party’s Confidential Information in a manner that is at least
protective as the measures it uses to maintain the confidentiality of its own
Confidential Information of similar importance but in any event using reasonable
care.  Notwithstanding the foregoing, the Recipient may disclose the other
party’s Confidential Information (a) to employees and consultants that have a
need to know such information, provided that each such employee and consultant
is under a duty of nondisclosure that is consistent with the confidentiality and
nondisclosure provisions herein, and (b) to the extent the Recipient is legally
compelled to disclose such Confidential Information, provided that the Recipient
shall give advance notice of such compelled disclosure to the other party, and
shall cooperate with the other party in connection with any efforts to prevent
or limit the scope of such disclosure or use of the Confidential Information.

 
 

--------------------------------------------------------------------------------

 
 
10.3.        Source Code Restrictions.  In addition to the obligations under
Section 10.2, Licensee agrees that it will disclose the Source Code only to
those employees and Qualified Developers who have a need to know such
information and who have signed a written confidentiality agreement prior to
receiving access to the Source Code, which is consistent with the protections
required under this Agreement.  Licensee shall ensure that all its employees and
Qualified Developers who have access to the Source Code are adequately
instructed as to the Source Code handling requirements hereunder and shall take
adequate precautions to prevent unauthorized use or disclosure of the Source
Code.  Without limiting the foregoing provisions, Licensee and its employees and
Qualified Developers shall protect the Source Code during the Term by:
 
(a)           keeping all copies of Source Code in secure, locked facilities
when such copies are not in actual use;
 
(b)           marking storage media, printouts, machine-readable files, and
other copies or extracts of the Source Code with a restrictive legend stating
that such materials are proprietary and confidential to Licensor and that their
handling is subject to the terms of this Agreement;
 
(c)           maintaining current records that show: (i) each employee or
Qualified Developer authorized to access the Source Code, and (ii) each physical
storage media containing the Source Code and its location (other than such media
under the control of a Qualified Developer); and
 
(d)           implementing appropriate systems security for Source Code which is
stored in soft copy or electronically in information processing systems,
including password protection and completely overwriting any physical storage
media containing Source Code before it is released for reuse.
 
10.4.        Source Code Audit.  Licensee shall maintain, for two (2) years from
the calendar year in question, adequate records concerning its treatment of the
Source Code so that RemoteMDx may determine that Licensee has taken adequate
precautions to prevent unauthorized use or disclosure of the Source
Code.  Licensee agrees that Licensor may, directly or through its advisors,
inspect, review and obtain copies of such records from Licensee upon reasonable
notice and subject to confidentiality agreements reasonably satisfactory to
Licensee for the purposes of confirming Licensee’s treatment of the Source
Code.  Such audits shall occur not more often than once per year (unless the
previous audit disclosed material deficiencies that made an inadvertent release
highly probable).  The parties agree that the failure by Licensee to strictly
adhere to Sections 10.3(a)-(d) shall not be deemed a material breach of this
Agreement unless such failure causes a release of the Source Code that cannot be
remedied.
 
11.           Representations and Warranties.
 
11.1.        Licensor Representations and Warranties.  Licensor represents and
warrants that:
 
(a)           it is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and that it has
the requisite power and authority to execute and deliver this Agreement and to
perform all of its obligations hereunder;

 
 

--------------------------------------------------------------------------------

 
 
(b)           the execution, delivery and performance by Licensor of this
Agreement have been duly authorized and approved by all necessary action by
Licensor, and assuming due authorization, execution and delivery by Licensor,
this Agreement constitutes the legal, valid and binding obligations of Licensor,
enforceable against Licensor in accordance with its terms;
 
(c)           the execution and delivery of this Agreement and the performance
of Licensor’s obligations hereunder do not conflict with, violate, breach,
constitute a default under, or require any consent under any contract between
Licensor and any third party;
 
(d)           it has the right to grant all licenses granted to Licensee under
this Agreement;
 
(e)           other than licenses to Third Party Software, Licensor has granted
to Licensee all Intellectual Property Rights necessary to make, have made,
market, distribute, sell and otherwise commercially exploit the RemoteMDx
Product in the Territory in the manner contemplated by this Agreement;
 
(f)           the RemoteMDx Products, Product Marketing Materials, and the
Software, and the use thereof, do not and, during the Term, will not infringe,
violate or constitute misappropriation or unauthorized use of the copyright,
patent, trade secret, license or other intellectual property, proprietary or
contract rights of any third party in any manner that would have an adverse
effect on Licensee’s use and enjoyment thereof;
 
(g)           the Supplied Products delivered by RemoteMDx shall (i) conform to
the Product Documentation and to the quality standards set forth in this
Agreement; (ii) be free and clear of any lien or encumbrance; (iii) be
merchantable; and (iv) except as provided herein, be new;
 
(h)           when installed on Licensee’s servers by Licensor pursuant to the
terms of this Agreement, the Software, including Third Party Software that is
then part of Licensor’s application, will operate in substantially the same way
as such software operates in Licensor’s hosted environment as of such
installation date;
 
(i)           the Software does not and will not contain any computer code (i)
designed to disrupt, disable or harm the operation thereof, or any other
associated software, hardware, computer system or network, (ii) that would
disable or impair the operation thereof based on the elapsing of a period of
time, the exceeding of an authorized number of users or copies, or the
advancement to a particular date or other numeral, or (iii) that would permit
access by RemoteMDx or any third party to cause such disablement or impairment,
or any other harmful, malicious or hidden procedures, routines or mechanisms
that would cause the Software to malfunction or to damage or corrupt data,
storage media, programs, equipment or communications, or otherwise interfere
with the operations of Licensee, its affiliates or its customers;

 
 

--------------------------------------------------------------------------------

 
 
(j)           the Software does not and will not contain any computer code that
would impose any requirements on how the products of, or other intellectual
property used by, Licensee are licensed or otherwise distributed to third
parties; and
 
(k)           it does and, during the Term, shall comply with all published
laws, regulations, rules and orders applicable to the performance of its
obligations under this Agreement.
 
11.2.        Licensee Representations and Warranties.  Licensee represents and
warrants that:
 
(a)           it is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and that it has
the requisite power and authority to execute and deliver this Agreement and to
perform all of its obligations hereunder;
 
(b)           the execution, delivery and performance by Licensee of this
Agreement have been duly authorized and approved by all necessary action by
Licensee, and assuming due authorization, execution and delivery by Licensee,
this Agreement constitutes the legal, valid and binding obligations of Licensee,
enforceable against Licensee in accordance with its terms;
 
(c)           the execution and delivery of this Agreement and the performance
of Licensee’s obligations hereunder do not conflict with, violate, breach,
constitute a default under, or require any consent between Licensee and any
third party; and
 
(d)           it will not make any warranties to customers for the RemoteMDx
Products, except (i) those warranties contained in the RemoteMDx Product
Warranty for Supplied Products, (ii) additional warranties required under local
law in the Territory, and (iii) warranties contained in the Licensee Product
Warranty.
 
11.3.        Manufacturers’ Warranties.  Licensor agrees that the RemoteMDx
Product Warranty shall apply to Licensee’s customers in the Territory for all
Supplied Products, and that Licensor shall be responsible for all valid claims
against Supplied Products under the RemoteMDx Product Warranty.  Licensor agrees
that it will not materially alter the RemoteMDx Product Warranty without the
prior written consent of Licensee.  Subject to the terms of the Warranty
Procedures, Licensor agrees to promptly process any warranty claim under the
RemoteMDx Product Warranty.  Licensee agrees that it shall be responsible for
and process claims under the Licensee Product Warranty for manufacturing defects
of those Products manufactured by Licensee.  Licensee, to the exclusion of
Licensor, shall be solely responsible for any warranty given by Licensee in
excess of the RemoteMDx Product Warranty.  Licensor is not responsible or liable
if changes in laws, regulations, operation, procedures, or services require
modifying the RemoteMDx Product or render it obsolete.
 
11.4.        Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PARTIES HEREBY SPECIFICALLY DISCLAIM ANY WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY, ENFORCEABILITY, TITLE AND NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS, AND ANY WARRANTIES THAT MAY ARISE DUE TO COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE, WHETHER RELATED TO THE
LICENSED INTELLECTUAL PROPERTY OR OTHERWISE.

 
 

--------------------------------------------------------------------------------

 
 
12.           Indemnification.
 
12.1.        Indemnification by Licensor.  Licensor shall, at its own expense,
indemnify, defend, and hold harmless Licensee and its affiliates, and their
respective officers, directors, employees and representatives, from and against
any claim, demand, cause of action, liability, expense (including attorney’s
fees and costs), or damages to the extent arising from a third-party claim with
respect to:
 
(a)           An allegation that the RemoteMDx Product or Software infringes any
third party copyright or patent, or misappropriates any trade secret.  If the
RemoteMDx Product or Software is finally held or believed by Licensor to
infringe or its distribution is enjoined, in addition to holding Licensee
harmless as provided in this Section 12.1, Licensor may, at its option, (i)
obtain a license or grant of rights under the rights that have been infringed,
(ii) modify the RemoteMDx Product or Software so it is noninfringing or provide
to Licensee a substitute RemoteMDx Product or Software that is noninfringing, or
(iii) if the foregoing options are not commercially reasonable, Licensor may
terminate this Agreement upon written notice to Licensee.  Licensor shall have
no liability for infringement based on modification of the RemoteMDx Product or
Software by anyone other than Licensor, or the combination or use of the
RemoteMDx Product or Software with any other product, software, equipment, or
process not furnished by Licensor, if use of the RemoteMDx Product or Software
alone and in its unmodified form would not have been an infringement.
 
(b)           Supplied Products, including any claim alleging product liability
or injury to property or person or the failure of Supplied Products to meet
requirements within the Territory for electrical, technical and regulatory
standards;
 
(c)           the design of the RemoteMDx Product or the Software, including any
claim alleging product liability, injury to property or person;
 
(d)           the Product Marketing Materials, including any claim alleging
infringement of intellectual property rights (except to the extent that Licensee
is obligated to provide indemnification for such infringement claim under
Section 12.2); and
 
(e)           any breach by Licensor of this Agreement.
 
12.2.        Indemnification by Licensee.  Licensee shall, at its own expense,
indemnify, defend, and hold harmless Licensor and its affiliates, and their
respective officers, directors, employees and representatives, from and against
any claim, demand, cause of action, liability, expense (including attorney’s
fees and costs), or damages to the extent arising from a third-party claim
against Licensor with respect to:
 
(a)           infringement of intellectual property rights based on Licensee’s
Modifications;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           product liability claims based on (i) Modifications made by
Licensee, or (ii) manufacturing defects in RemoteMDx Products manufactured by
Licensee or its third party manufacturers and not subject to indemnification by
Licensor under Section 12.1(c);
 
(c)           acts by a Sublicensee or Distributor which, if so taken by
Licensee, would be a breach of this Agreement; and
 
(d)           any breach by Licensee of this Agreement.
 
12.3.        Procedures.  The party seeking to be indemnified pursuant to this
Section 12 (as applicable, the “Indemnified Party”) shall be entitled to
indemnification hereunder only (a) if it gives written notice to the party
obligated to provide such indemnification hereunder (the “Indemnifying Party”)
of any claims, suits or proceedings by third parties which may give rise to a
claim for indemnification with reasonable promptness after receiving written
notice of such claim (or, in the case of a proceeding, is served in such
proceeding); provided, however, that failure to give such notice shall not
relieve the Indemnifying Party of its obligation to provide indemnification,
except if and to the extent that the Indemnifying Party is actually and
materially prejudiced thereby, and (b) once the Indemnifying Party confirms in
writing to the Indemnified Party that it is prepared to assume its
indemnification obligations hereunder, the Indemnifying Party has sole control
over the defense of the claim, at its own cost and expense; provided, however,
that the Indemnified Party shall have the right to be represented by its own
counsel at its own cost in such matters.  Notwithstanding the foregoing, the
Indemnifying Party shall not settle or dispose of any such matter in any manner
which would require the Indemnified Party to make any admission, or to take any
action (except for ceasing use or distribution of the items subject to the
claim) without the prior written consent of the Indemnified Party, which shall
not be unreasonably withheld or delayed.  Each party shall reasonably cooperate
with the other party and its counsel in the course of the defense of any such
suit, claim or demand, such cooperation to include using reasonable efforts to
provide or make available documents, information and witnesses and to mitigate
damages.
 
13.           Disputes.
 
13.1.        Litigation Rights Reserved.  If any dispute arises with respect to
the unauthorized use of Confidential Information or the trademarks or other
intellectual property of a party by another party, the aggrieved party may seek
any available remedy at law or equity from a court of competent jurisdiction, in
addition to its right to arbitration as provided in Section 13.2.
 
13.2.        Arbitration.  Except as provided in Section 13.1 above, any
dispute, claim or controversy which shall arise out of or in relation to this
Agreement or any Purchase Order, or the breach thereof, shall be finally settled
by binding arbitration at London, England in accordance with the Rules of the
LCIA (the “Rules”), which Rules are deemed to be incorporated by reference.  Any
such arbitration shall be conducted by three (3) arbitrators appointed by mutual
agreement of the parties or, failing such agreement, in accordance with the
Rules.  At least one (1) arbitrator shall be an experienced business attorney
with background in international licensing and distribution of products under
New York law.  The arbitration shall be conducted in the English
language.  Notwithstanding any contrary provisions in the Rules, each party
shall bear its own costs and expenses of the arbitration and one-half (1/2) of
the fees and costs for the arbitrators unless the arbitrators determine the fees
and costs should be borne by one of the parties.  The arbitrators may not award
or assess punitive damages against either party.

 
 

--------------------------------------------------------------------------------

 
 
13.3.        Governing Law.  This Agreement shall be governed by and interpreted
and construed in accordance with the laws of New York, U.S.A., excluding its
choice of law rules and excluding the United Nations Convention on Contracts for
the International Sale of Goods.
 
14.           Miscellaneous.
 
14.1.        Limitation of Liability.  IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER, EXCEPT FOR CLAIMS RELATING TO A BREACH OF OBLIGATIONS UNDER
SECTION 2 (LICENSE GRANTS), A BREACH OF SECTION 10 (CONFIDENTIALITY) AND
PAYMENTS MADE PURSUANT TO SECTION 12 (INDEMNIFICATION), FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, INDIRECT OR PUNITIVE DAMAGES, OR FOR “LOST
PROFITS” EVEN IF ADVISED OF THE POSSIBILITY THEREOF, REGARDLESS OF THE THEORY OF
LIABILITY (INCLUDING WITHOUT LIMITATION, TORT, CONTRACT, NEGLIGENCE OR STRICT
LIABILITY).  EXCEPT AS OTHERWISE PROVIDED, ALL REMEDIES SHALL BE CUMULATIVE AND
NON-EXCLUSIVE.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, EXCEPT FOR
CLAIMS RELATING TO A BREACH OF OBLIGATIONS UNDER SECTION 2 (LICENSE GRANTS), A
BREACH OF SECTION 10 (CONFIDENTIALITY) AND PAYMENTS MADE PURSUANT TO SECTION 12
(INDEMNIFICATION), THE TOTAL CUMULATIVE LIABILITY OF EACH PARTY FOR ANY CLAIMS
ARISING OUT OF THIS AGREEMENT SHALL BE LIMITED TO U.S. $3,500,000.
 
14.2.         Notice.  All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing, in the English language, and will be deemed to have been given (a) when
delivered if personally delivered by hand, (b) when received if sent by a
nationally or internationally recognized overnight courier service (receipt
requested), (c) seven (7) Business Days after being mailed, if sent by first
class mail, return receipt requested, or (d) when receipt is acknowledged by an
affirmative act of the party receiving notice, if sent by facsimile, e-mail,
telecopy or other electronic transmission device (provided that such an
acknowledgement does not include an acknowledgment generated automatically by a
facsimile, e-mail, telecopy machine or other electronic transmission
device).  Notices, demands and communications to Licensor and Licensee will,
unless another address is specified in writing, be sent to the address indicated
below:
 
If to Licensee:

 
euromicron AG
Speicherstrasse 1
D-60327 Frankfurt am Main
Germany
Attn:  Dr. Willibald Späth, CEO
Facsimile No.:  +49 (0) 69 63 15 83-17

 
 

--------------------------------------------------------------------------------

 
 
With a copy of legal notices to (which shall not constitute notice):

 
Dorsey & Whitney LLP
136 South Main Street, Suite 1000
Salt Lake City, Utah  84010
Attn:  Nolan S. Taylor
Facsimile No.:  (801) 933-7373
 
If to Licensor:


RemoteMDx, Inc.
Suite 400
150 West Civic Center Drive
Sandy, UT  84070
Attn:  Michael G. Acton, CFO
Facsimile No.: (801) 451-6281


With a copy of legal notices to (which shall not constitute notice):

 
Durham Jones & Pinegar
111 East Broadway, Suite 900
Salt Lake City, Utah  84111
Attn:  Kevin R. Pinegar
Facsimile No.:  (801) 415-3500
 
14.3.         Entire Agreement; Modification.  This Agreement (including all
Exhibits attached hereto), when executed and delivered, contains the complete
agreement between the parties as to the subject matter thereof and supersedes
any prior understandings, agreements or representations by or between the
parties, written or oral.  This Agreement may only be amended or modified by a
separate writing signed by the parties hereto.
 
14.4.         Further Assurances.  Each party shall, at any time, and from time
to time, prior to or after the Effective Date, at reasonable request of the
other party, execute and deliver to the other such instruments and documents and
shall take such actions as may be required to more effectively carry out the
terms of this Agreement.
 
14.5.         Waiver.  A party’s failure to insist on strict performance of any
provision of this Agreement shall not be deemed a waiver of any of its rights or
remedies, nor shall it relieve the other party from performing any subsequent
obligation strictly in accordance with the terms of this Agreement.  No waiver
shall be effective unless it is in writing and signed by the party against whom
enforcement is sought.
 
14.6.         Survival.  The provisions of Sections 2.4, 2.5, 4.14, 4.15, 4.17,
6.2, 7, 8, 9.4, 9.5, 10, 11, 12, 13 and 14 and all defined terms shall survive
termination or expiration of this Agreement for any reason.

 
 

--------------------------------------------------------------------------------

 
 
14.7.         Assignment.  This Agreement may not be assigned by any party
without the prior written permission of the other parties, provided, however,
that any party may, without permission of another party, upon written notice to
the other parties, assign this Agreement to any entity that acquires all of or
substantially all of its capital stock or its assets connected to the business
to which this Agreement relates, whether through purchase, merger, consolidation
or otherwise.  Any attempted assignment in violation of this provision shall be
void.
 
14.8.         Force Majeure.  No party shall be liable to the other for any loss
or damage attributable to, and neither party shall deemed to be in default
hereunder as a result of, any failure or delay in performance caused by force
majeure.  For purposes of this Agreement, the term “force majeure” shall include
strike, lockout, earthquake, hurricane, flood, fire, or other acts of God or
nature, war, rebellion, civil disorders, piracy, laws, regulations, acts of
civil or military authorities (including the denial or cancellation of any
export or other necessary license), and any other causes beyond the reasonable
control of the party whose performance is affected.  Both parties shall use all
reasonable efforts to minimize the consequences of force majeure.   Without
limiting its obligations under the RemoteMDx Product Warranty, Licensor is not
liable for nonperformance or faulty performance of RemoteMDx Products caused by
any act or omission of an unaffiliated or unrelated third party (including any
emergency services providers or unauthorized repair persons expressly excluding
manufacturers of RemoteMDx Products), or by equipment failure, equipment or
facility shortage, signal failure or interference (by buildings, tunnels,
geographic features, etc.), or other force majeure events beyond Licensor’s
control.
 
14.9.         Captions.  The captions of the various sections and subsections of
this Agreement are for the convenience of reference only and are not binding
provisions of this Agreement, nor shall they have delimiting effect or
interpretive weight hereunder.
 
14.10.       Relationship of the Parties.  This Agreement does not constitute,
and is not intended to give rise to, a partnership or joint venture among the
parties.  Each party will operate under the terms of this Agreement as an
independent entity and not as an agent for, or an employee of, any other.
 
14.11.       Severabililty.  If any provision of this Agreement is deemed
invalid or unenforceable, that provision shall be modified, if possible, to the
minimum extent necessary to make it valid and enforceable, or if it cannot be so
modified, then severed, and the remainder of this Agreement shall remain in full
force and effect.
 
14.12.       Insurance.  Each party shall maintain comprehensive general
liability insurance in effect to protect Licensor and Licensee, beginning on the
date RemoteMDx Products are first placed in service in the
Territory.  Licensee’s insurance shall be primary coverage and shall name
Licensor as an additional insured.  Licensor’s insurance shall be primary
coverage and shall name Licensee as an additional insured.  Each policy shall
provide a minimum coverage of 2,000,000 Euros or the equivalent in U.S. Dollars
as of the date RemoteMDx Products are first placed in service in the
Territory.  Licensee and Licensor shall provide the other with a certificate of
insurance evidencing its compliance with the terms of this Section 14.12 within
thirty (30) days of the date RemoteMDx Products are first placed in service in
the Territory. That certificate shall specify that such policies will not be
cancelled or terminated without at least thirty (30) days advance written notice
to such additional insured.

 
 

--------------------------------------------------------------------------------

 
 
14.13.       Publicity.  Neither Licensor nor Licensee will make any press
release or other public disclosure regarding this Agreement or the transactions
contemplated hereby without the other party’s express prior written consent,
except as required under applicable law or regulation, including SEC regulation,
or by any governmental agency, in which case the party required to make the
press release or public disclosure shall use commercially reasonable efforts to
obtain the approval of the other party as to the form, nature and extent of the
press release or public disclosure prior to issuing the press release or making
the public disclosure.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.
 
REMOTEMDX, INC.
 
 
 
 
By:  /s/ David G. Derrick                                          
Name: David G. Derrick                                            
Title: CEO                                                                   
 
EUROMICRON AG
 
 
 
 
By: /s/ Edgar Bernardi                                              
Name: Edgar Bernardi                                               
Title: COO                                                                   

 



--------------------------------------------------------------------------------